CAMPBELL, Acting Chief Judge.
The husband challenges the final order of dissolution of marriage contending that the trial court erred in awarding permanent alimony and in distributing assets to the wife. We disagree and affirm the final order without discussion. We do, howev*1247er, agree, as does the wife, with the husband’s contention that the trial court failed to provide language in the final order that alimony would terminate upon the death of either party or remarriage of the wife. We therefore remand for modification of the final order to reflect such language. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Hunt v. Hunt, 481 So.2d 995 (Fla. 5th DCA 1986).
Affirmed; remanded with directions.
GREEN and STRINGER, JJ., Concur.